Title: To Thomas Jefferson from William Short, 10 June 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June 10. 1791.

This is sent after M. de Ternant in hopes of its overtaking him at Rochefort and as merely to inclose you a copy of the report of the diplomatic committee and the decree of the national assembly thereon. You will recieve the same together with their President’s letter to yours, by the same opportunity, the Marquis de la fayette having taken them in order to send them after M. de Ternant by this day’s post.
This decree is considered here as rendering any changes in those they have lately made respecting our commerce, as unnecessary. Of course I despair now of their diminishing or abolishing the difference of duty imposed on tobacco imported in French and American vessels. I hoped for some time they would do it in consequence of my letter to M. de Montmorin on that subject. He himself desired it much and pressed it on the diplomatic committee. The committees also were disposed to do it, but they feared it would not pass in the assembly and therefore substituted the decree inclosed to the changes asked on this subject and that with respect to oils, and the sale of American built vessels.
I learn from the ports that a number of French vessels are freighted there to be sent to the U.S. for tobacco and indeed the difference of duty being more than the whole price of the freight it is impossible that American vessels can be employed in that business at all unless Congress should make some counter-regulation as to tobacco. This of course must comprehend other foreign vessels. Still I should suppose better to do this than to submit to have our vessels excluded from sharing in the transportation of that part of our own productions so far as it regards the importation into France.—This is so just that it cannot affect the treaty of commerce they express a desire to see negotiated. On the contrary if we submit to such regulations they may consider stipulations as useless and even disadvantageous.
With respect to the augmented duty on oils M. de Ternant was persuaded that it was a mistake in the assembly and that their intention was to have placed them on the same footing that they would have been under the arrêt du conseil. This was the case with some of the members, but with the greater number it was certainly design, and the error voluntary. One of the leading members of the committee of commerce still persists in asserting that the intention of the Arret du conseil was to subject the American oils to the fabrication duties, notwithstanding all the proofs adduced to the  contrary as well from the minister’s letter as the registers of the farm.
Ignorance and a sacrifice of general interests to those of particular classes have been the causes of the faults committed by this assembly with respect to their commerce with the U.S. The same causes will necessarily continue though in a less degree for some time. I am persuaded they will cease with time, still I cannot undertake to assure you, as many people here think that it will be with the next legislature. Should a treaty be negotiated that will of course correct the errors, but if that is postponed it will be prudent and proper for Congress to adopt measures on the supposition that the present regulations will continue here for some time to come unless counteracted by them.
The assembly deputed one of their members to day to enquire of the Minister of marine what had been done with respect to the decrees of May 13. and 14. concerning the colonies. The answer of the minister was that vessels were now ready to carry thither the last decrees sanctioned.—The assembly resolved at the same time that the colonial committee should present on monday next their code to be proposed to the colonies for their constitution, in order that the same vessels may be charged with it.
The alarm in the assembly with respect to the efforts of the Prince de Condé and the designs of foreign powers, increases every day although it does not appear that it is warranted by authentic information. The gazettes will have informed you of all that is known or believed in the public. The assembly resolved also to-day that the diplomatic committee should make a report to-morrow on the present state of the frontiers.
The present dispositions of a great number of the officers of the army, who are manifestly opposed to the revolution have long given uneasiness to the assembly. They are so much alarmed by them at present, a report was made to day in the name of six committees on this subject. They propose that the officers shall sign a new submission and give their word of honor to adhere to it, that such as will not do it shall retire with a pension &c. The report was debated on but is adjourned to to-morrow. Some members for licensing the army and re-establishing it immediately employing only such officers and were judged proper for service under the present constitution.—The plan of the committee will probably pass. I have the honor to be as you know me, Dear Sir, your most obedt. servant,

W. Short

 